Case 20-01200-5-DMW Doc1 Filed 03/18/20 Entered 03/18/20 ET te 5 10

I9.34
MAR 1.8 2020
STEPHANIE J: BUTLER, CLERK

U.S. BANKRUPTCY COURT
EASTERN DISTRICT OF NC

 

United States Bankruptcy Court for the:
District of

Case number (if known): Chapter you are filing under:

Q Chapter 7 |
Q Chapter 11 , |
QO Chapter 12 i
il sl QO) Check if this is an

| amended filing

Chapter 13

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42147

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns-a car. When information is needed about the Spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married
information. If more space is needed, attach ase
(if known). Answer every question.

people are filing together, both are equally responsible for supplying correct
Parate sheet to this form. On the top of any additional pages, write your name and case number

   

Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

41. Your full name

. ‘
Write the name that is on your (Z ‘ \_ a
government-issued picture ey C\ | "\\

 

 

 

 

 

 

 

 

 

 

identification (for example, irst Rame First name
your driver’s license or V\
passport). Mi name . Middle name
Bring your picture
identification to your meeting —_ Last name Last name
with the trustee. ,
Suffix (Sr., Jr., I, HI) Suffix (Sr., Jr. Ul, IN)
2. All other names you
have used in the last 8 First name First name-
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name

 

 

“ony tet ai 1749
3. Only the last 4 digits of OX = DK = 5 “|

 

 

 

 

 

 

 

your Social Security — a ees Ss
number or federal OR OR
Individual Taxpayer
Identification number Sx x 9x x
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 20-01200-5-DMW Doc1 Filed 03/18/20 Entered 03/18/20 12:48:43 Page 2 of 10

Debtor 1

 

First Name Middle Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

Last Name

About Debtor 1:

C1 | have not used any business names or EINs.

Case number (if known)

 

Business name

 

Business name

EIN

EIN”

 

About Debtor 2 (Spouse Only in a Joint Case):

QC] | have not used any business names or EINs.

 

Business name

 

Business name

EIN

EN

 

5. Where you live

F040 T ousranont (ive

 

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Ly; ( C

Lei an N Gl (el
City Ni \ State ZIP Code City State ZIP Code
County County

!f your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

this district to file for
bankruptcy

 

C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

| have another reason. Explain.

(See 28 U.S.C. 1408.) ‘ ‘
County Le veside in

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C1 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 1014

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Case 20-01200-5-DMW Doc1 Filed 03/18/20 Entered 03/18/20 12:48:43 Page 3 of 10

Debtor 1

Case number (if known)

 

First Name Middle Name Last Name

Tell the Court About Your Bankruptcy Case

 

 

_7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
onder C1 Chapter 7

QC) Chapter 41
O) Chapter 12

J chapter 13

8. How you will pay the fee (11 will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is

submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

WX need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

Cl | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

‘9. Have you filed for Nine

, bankruptcy within the

: last 8 years? QC) Yes. District When Case number
, MM/ DD/YYYY

District When Case number
MM/ DD/YYYY

District When Case number
MM/ DD/YYYY

 

40. Are any bankruptcy \zLno
, cases pending or being

filed by a spouse who is Yes. Debtor Relationship to you
not filing this case with
you, or by a business
partner, or by an

District When Case number, if known
MM/DD /YYYY

 

 

affiliate?
Debtor Relationship to you
District When : Case number, if known
MM /DD/YYYY
‘41. Do you rent your CINo. Go to line 12.
residence? Neves. Has your landlord obtained an eviction judgment against you?
1

CL) No. Go to line 12.

CQ) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

 

 

Official Form 1014 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 20-01200-5-DMW Doc1 Filed 03/18/20 Entered 03/18/20 12:48:43 Page 4 of 10

Debtor 1

Case number (if known)

 

 

First Name Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

 

‘

of any full- or part-time

12, Are you a sole proprietor Kio Go to Part 4.
3 business? C1) Yes. Name and location of business

A sole proprietorship is a
business you operate as an ~ ~
individital anal DB acka Rielnie Gt Rusinessyit any
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

QO) Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

O Commodity Broker (as defined in 11 U.S.C. § 101(6))

C1 None of the above

 

43. Are you filing under If you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are youa small business 2"Y of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? ‘

. No. | am not filing under Chapter 11,
For a definition of smaif

business debtor, see C1 No. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

QO Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

  

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

_ 14, Do you own or have any 6

: property that poses oris
alleged to pose athreat 1 Yes. Whatis the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 20-01200-5-DMW Doc1 Filed 03/18/20 Entered 03/18/20 12:48:43 Page 5 of 10

Debtor 1

 

 

Case number (if known)

First Name Middle Name

 

 

Last Name

  

‘45. Tell the court whether

you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

Explain Your Efforts to Receive a Briefing About Credit Counseling
About Debtor 1:

You must check one:

l received a briefing from an approved credit

ounseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C1 | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment
plan, if any.

Oy certify that | asked for credit counseling

Services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do SO, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl tam not required to receive a briefing about

credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

‘Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Oy received a briefing from an approved credit

Counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl I received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not havea.
certificate of completion.

Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment ©
plan, if any.

Oh certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do SO, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Ot am not required to receive a briefing about

credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances,

QO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C1) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the-court,
Case 20-01200-5-DMW Doc1 Filed 03/18/20 Entered 03/18/20 12:48:43 Page 6 of 10

Debtor 1

 

 

First Name

  

. 16. What kind of debts do
you have?

Middle Name

Case number (if known)
$e

Last Name

Answer These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts?
as “incurred by an individual primarily for a personal,

OC) No. Go to line 16b.
Pe ves Go to line 17.

Consumer debts are defined in 14 U.S.C. § 101
family, or household purpose.”

(8)

16b. Are your debts primarily business debts? Business debts
Money for a business or investment or through the operation of the

No. Go to line 16c.
C1 Yes. Go to line 17.

are debts that you incurred to obtain
business or investment.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

 

 

- 17. Are you filing under
; Chapter 7?

Do you estimate that after O] Yes. | am filing under Chapter 7. Do

any exempt property is

MS no | am not filing under Chapter 7. Go to line 18.

you estimate that after an

y exempt property is excluded and
id that funds will be availa

administrative expenses are pa ble to distribute to unsecured creditors?

 

 

 

 

excluded and O No
administrative expenses
are paid that funds will be UO Yes
available for distribution
to unsecured creditors?

48. How many creditors do Wo C) 1,000-5,000 C1 25,001-50,000

- you estimate that you QO) 50-99 C1 5,001-10,000 Cl} 50,001-100,000
owe? O 100-199 Q) 10,001-25,000 C) More than 100,000

QO) 200-999
19. How much do you $0-$50,000 Q) $1,000,001-$10 million QI $500,000,004-$1 billion

estimate your assets to
be worth?

L) $50,001-$100,000
Q) $100,001-$500,000
Q) $500,001-$1 million

C} $10,000,001-$50 million
Q) $50,000,001-$100 million
CQ) $100,000,001-$500 million

Q) $1,000,000,001-$10 billion
CQ) $40,000,000,001-$50 billion
C1 More than $50 billion

 

 

20. How much do you YK s0s50,0 Q) $1,000,001-$10 million Q) $500,000,001-31 billion
_ estimate your liabilities $50,001-$100,000 Q) $10,000,001-$50 million LI $1,000,000,001-$10 billion
to be? Q) $100,001-$500,000 Q) $50,000,001-$100 million Q $10,000,000,001-$50 billion
CQ) $500,001-$1 million Q) $100,000,001-$500 million Q) More than $50 billion
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct. '

 

Official Form 104

If | have chosen to file under
of title 11, United States Cod
under Chapter 7.

Chapter 7, | am aware that | may proceed,

if eligible, under Chapter 7, 11,12, or 13
e. | understand the relief available under ea

ch chapter, and | choose to proceed

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11U.S.C.§ 342(b).

| request relief in accordance with the chapter of title 11, United States Code, Specified in this petition.

| understand making a false statement, concealing property,
i case can result in fines
1341, 1519, an 1

or obtaining money or property by fraud in connection
up to $250,000, or imprisonment for up to 20 years, or both.

 

 

 

x

Signature of Debtor 2

/§ Coto

Executed on G
MM / DD /yYyYy

Executed on
MM / DD

 

1YYYY

       

Voluntary Petition for Individuals Filing for Bankruptcy

page 6
Case 20-01200-5-DMW Doc 1 Filed 03/18/20 Entered 03/18/20 12:48:43 Page 7 of 10

Debtor 1

 

 

 

First Name Middle Name

 

- For your attorney, if you are
: Tepresented by one

If you are not represented
_ by an attorney, you do not
‘ need to file this page.

Case number (if known)

 

Last Name

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C, § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that ! have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect,

 

 

 

 

 

 

 

 

 

 

x Date
Signature of Attorney for Debtor MM / DD /yYyyy
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
ee
Bar number State

 

 

 

Official Form 101

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 20-01200-5-DMW Doc1 Filed 03/18/20 Entered 03/18/20 12:48:43 Page 8 of 10

Debtor 1 Case number (if known)

 

 

First Name Middle Name Last Name

    

 

_ For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
. bankruptcy without an Should understand that many people find it extremely difficult to represent
attorney

themselves successfully. Because bankruptcy has long-term financial and legal

; consequences, you are strongly urged to hire a qualified attorney.
: If you are represented by

an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very
‘ need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
: dismissed because you did not file a required docurnent, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens; you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete,
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

pe Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned? :

QO No

Oe Yes

Did you pay or agree to Pay someone who is not an attorney to help you fill out your bankruptcy forms?
No
QO) Yes. Name of Person, .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case,

  

 

Signature of Debtor 2

f Loto Date

MM/DD /YYYY MM/ DD /YYYY

Contact phone as H- 440 * ZU Cc Contact phone -
Cell phone SIU —4149- 2CIL Cell phone

Email address b cttan banda C4 mas . CO oes

ee

 

 

      

 

        

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 20-01200-5-DMW Doc1 Filed 03/18/20 Entered 03/18/20 12:48:43 Page 9 of 10

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

Division

IN RE: CASE NO.:

Debtor(s)

CERTIFICATION OF MAILING MATRIX
REQUIRED BY E.D.N.C. LBR 1007-2

Thereby certify under penalty of perjury that the attached list
format required by the clerk is true and accurate to the best o
scheduled in the petition.

of creditors which has been prepared in the
fmy knowledge and includes all creditors

ee 1 ( 120 LAA.

ebtor

REV. 07/2012
Case 20-01200-5-DMW Doc1 Filed 03/18/20 Entered 03/18/20 12:48:43 Page 10 of 10

Ven Fed Credit Union

4 Ol |Z Street, South Aringron,
\ Ah veeot

ALS, Departnant of Education
100 Maryland Avenve, Sw
Washing tn D.C. Zotez.
